Citation Nr: 1643450	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether clear and unmistakable error (CUE) occurred when service connection for anxiety reaction was denied in a December 1974 rating decision.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to January 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from determinations by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2015, the Board remanded the issues of entitlement to service connection for major depressive disorder and entitlement to TDIU as inextricably intertwined with the matter pertaining to CUE, which the Board referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As discussed in the remand below, the AOJ determined that there was no CUE in a December 1974 rating decision, and the Veteran appealed this determination.  The case is before the Board for appellate proceedings. 

As discussed in the July 2015 remand, the Veteran's current claim for service connection filed in January 2010 is based on a new diagnosis, major depressive disorder, which was not of record at the time the case was last decided in December 1982.  Thus, the Veteran's current claim for service connection for major depressive disorder is a new claim and is separate and distinct from the Veteran's previously denied claims for service connection for a nervous condition and anxiety reaction.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Thus, new and material evidence is not required to proceed with adjudication of the issue of service connection for major depressive disorder on the merits.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board referred the matter pertaining to CUE in the December 1974 rating decision, which denied service connection for anxiety reaction, to the AOJ for appropriate action.  In the April 2016 supplemental statement of the case, the AOJ considered the matter of CUE in the December 1974 rating decision in the first instance, and in April 2016 supplemental statement of the case, the AOJ essentially determined that there was no CUE in the December 1974 rating decision.  Although the AOJ did not provide the Veteran with his appellate rights along with a copy of this April 2016 determination, the Veteran submitted a statement on an April 2016 Form 9 which, when sympathetically construed, constitutes a timely notice of disagreement as to the determination pertaining to CUE.  However, the RO has not issued a statement of the case regarding whether CUE occurred when service connection for anxiety reaction was denied in a December 1974 rating decision.  Thus, in response to the Veteran's April 2016 notice of disagreement, the Veteran must be issued a statement of the case regarding the CUE in the December 1974 rating decision.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Further, in July 2015, the Board noted that a favorable decision with respect to the CUE matter may render moot the Veteran's appeal for entitlement to service connection for major depressive disorder.   Thus, the Board remanded the issue of entitlement to service connection for major depressive disorder as inextricably intertwined with the CUE matter.  The Board directed the AOJ to adjudicate the CUE matter and then readjudicate the issue of service connection for major depressive disorder on the merits and to issue a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  

However, as demonstrated in the April 2016 supplemental statement of the case, the AOJ did not adjudicate the service connection issue on the merits and instead adjudicated the matter of whether new and material evidence has been shown to reopen the previously denied claim for anxiety reaction.  Because the AOJ did not adjudicate issue of service connection for major depressive disorder on the merits, the AOJ's actions did not substantially comply with the Board's remand directives, and the matter of service connection for major depressive disorder must again be remanded as intertwined with the matter of CUE and for issuance of a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Stegall v. West, 11 Vet. App. 268 (1998).   

As noted in the July 2015 Board remand, the Veteran is seeking a TDIU, and the matter of TDIU is deferred pending the outcome of the issue of whether there was CUE in the December 1974 rating decision, and pending the issue of entitlement to service connection for major depressive disorder.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Again, as noted in the July 2015 Board remand, the Board must remand the issues regarding service connection and TDIU as inextricably intertwined with the matter of CUE.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the matter of whether CUE occurred when service connection for anxiety reaction was denied in a December 1974 rating decision.   Note that in the April 2016 supplemental statement of the case, the AOJ essentially determined there was no CUE in the December 1974 rating decision.  The Veteran submitted a timely notice of disagreement in April 2016 against this determination.  

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Thereafter, readjudicate the claims on appeal.  Then, furnish the Veteran a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Please note that the issue of service connection for major depressive disorder and the matter of TDIU are intertwined with the matter regarding CUE in the December 1974 rating decision, which the Board has remanded to the AOJ for issuance of a statement of the case.  

Note that the Board has determined that the Veteran's claim for service connection for major depressive disorder is a new claim and is separate and distinct from the Veteran's previously denied claims of service connection for a nervous condition and anxiety reaction.  Thus, new and material evidence is not required in order for the issue of service connection for major depressive disorder to be adjudicated on the merits.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






